Citation Nr: 0738698	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-36 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for night blindness as 
secondary to the veteran's service-connected uveitis, 
residual of a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

A January 2007 Board decision denied the veteran's claim for 
an increased rating for an adjustment disorder with mixed 
features and remanded the veteran's claim for service 
connection for night blindness as secondary to the veteran's 
service-connected right eye disability, residual of a right 
eye injury.  

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

In a November 2007 Informal Hearing Presentation, the 
veteran's representative stated that the veteran was claiming 
an increased rating for his psychiatric disorder.  This claim 
is referred to the RO for appropriate action.


FINDING OF FACT

Night blindness was not caused or aggravated by service-
connected disability.


CONCLUSION OF LAW

The veteran's night blindness is not proximately due to, or 
the result of, service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has night blindness due to his 
service-connected uveitis disability.  The veteran did not 
discuss night blindness at the June 2007 hearing before the 
undersigned Veterans Law Judge.  The Board notes that the 
record does not show that the veteran experienced night 
blindness during service or for many years after discharge 
from service.  The record reveals that the veteran first 
complained of night blindness in October 2002.  At that time 
he stated that he had not driven at night for 50 years.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  While 38 C.F.R. § 3.310(b) 
as stated here was added to the regulation effective October 
10, 2006, it does not change the existing law, it merely puts 
into the regulation the existing case law.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (Service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability).

While the veteran has asserted that he has night blindness 
that is related to service-connected uveitis, residual of a 
right eye injury, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The veteran's claims files contain numerous VA and private 
medical records showing examination and treatment of the 
right eye dated from May 1947 to January 2006.  However, only 
an April 2005 statement of a private optometrist could be 
interpreted as indicating that there may be a relationship 
between the veteran's night blindness and his service-
connected uveitis, residual of an eye injury.  The private 
optometrist stated that the veteran had difficulty with 
driving especially at night.  The then stated that the 
veteran was visually impaired secondary to the uveitis 
condition and that the veteran had a decrease in his contrast 
sensitivity.  Due to that condition, the optometrist felt 
that it would be unsafe for the veteran to drive during 
evening hours.  While this statement seems to indicate that 
the optometrist thought that the veteran's night blindness is 
due to the service-connected uveitis, the optometrist did not 
specifically say that the veteran's night blindness was a 
product of his uveitis.  The Board finds that a November 2004 
unfavorable opinion of a VA examiner is more probative.  The 
VA examiner's report reveals a thorough consideration of the 
veteran's right eye medical history, which was not indicated 
by the private optometrist's report.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Furthermore, unlike the 
private optometrist, the VA examiner provided a clear 
opinion.  The VA examiner stated that she thought that the 
veteran's service-connected uveitis did not contribute to the 
veteran's night blindness.  Since the most probative medical 
evidence of record indicates that the veteran's current night 
blindness is not caused or aggravated by the veteran's 
service-connected uveitis, residual of an eye injury, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that service connection for night 
blindness as secondary to uveitis, residuals of a right eye 
injury, is not warranted. 

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In November 2004, prior to the February 2005 rating decision 
on appeal, the RO sent the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been afforded a VA medical 
examination with a medical opinion.  The veteran has 
submitted numerous private medical records and statements and 
he has testified at a hearing before the Board.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  In 
November 2004 the veteran stated that he had not received any 
private medical treatment for his night blindness condition 
except for the doctors reports already in his VA file.  
Neither the veteran nor his representative has indicated that 
there are any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for night blindness as 
secondary to the veteran's service-connected uveitis, 
residual of a right eye injury, is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


